             Case MDL No. 2920 Document 35 Filed 12/18/19 Page 1 of 3



                             UNITED STATES JUDICIAL PANEL
                                          on
                               MULTIDISTRICT LITIGATION


IN RE: STOCKX CUSTOMER DATA
SECURITY BREACH LITIGATION                                                              MDL No. 2920



                                 ORDER DENYING TRANSFER


        Before the Panel: Defendants StockX LLC and StockX, Inc., move under 28 U.S.C. § 1407
to centralize this litigation in the Eastern District of Michigan. This litigation consists of three
actions pending in three districts, as listed on Schedule A.1 Plaintiffs in three actions and a potential
tag-along action oppose centralization. Plaintiffs in the Southern District of Florida and the Eastern
District of Michigan actions alternatively suggest centralization in the Eastern District of Michigan.
The Eastern District of Pennsylvania plaintiff alternatively suggests centralization in the Eastern
District of Pennsylvania. Plaintiff in the Northern District of California Esquer potential tag-along
action alternatively supports a Northern District of California transferee district. Plaintiff in the
Eastern District of Michigan I.S. potential tag-along action takes no position on centralization, but
if ordered, plaintiff suggests Eastern District of Michigan as the transferee district.

        On the basis of the papers filed and hearing session held, we conclude that centralization is
not necessary for the convenience of the parties and witnesses or to further the just and efficient
conduct of the litigation. These putative class actions stem from a data breach of defendants’
website, which is an online platform to buy and sell like-new merchandise in four different
categories: sneakers, watches, handbags and street wear. The breach was disclosed by StockX on
August 3 and 9, 2019. Plaintiffs allege that StockX failed to put in place reasonable data security
protections, allowing hackers to steal the personal information of 6.8 million customers. There are
common factual and legal issues among these cases, but we are not persuaded that Section 1407
centralization is necessary.

         Where only a few actions are involved, the proponent of centralization bears a heavier burden
to demonstrate that centralization is appropriate. See In re: Transocean Ltd. Sec. Litig. (No. II), 753
F. Supp. 2d 1373, 1374 (J.P.M.L. 2010). Defendants have failed to meet that burden here. This
litigation involves only three actions and two potential tag-along actions that share relatively
straightforward factual issues. Moreover, this litigation is not growing – the last of the five related
cases was filed nearly three months ago in September 2019. In these circumstances, cooperation
among the few involved courts and counsel is a workable alternative to centralization.



        1
                The Panel has been notified of two potentially-related actions pending in the Northern
District of California and the Eastern District of Michigan.
             Case MDL No. 2920 Document 35 Filed 12/18/19 Page 2 of 3



                                                 -2-

         We have emphasized that “centralization under Section 1407 should be the last solution after
considered review of all other options.” In re: Best Buy Co., Inc., Cal. Song-Beverly Credit Card Act
Litig., 804 F. Supp. 2d 1376, 1378 (J.P.M.L. 2011). Given the options available to the parties and
the courts – including agreeing to proceed in a single forum via Section 1404 transfer of all cases or
other cooperative arrangements, such as a stay of other cases while a single, agreed-upon case
proceeds – we are not persuaded that centralization is needed here.

     IT IS THEREFORE ORDERED that the motion for centralization of these actions is
DENIED.




                                       PANEL ON MULTIDISTRICT LITIGATION




                                                       Karen K. Caldwell
                                                             Chair

                                       Ellen Segal Huvelle                R. David Proctor
                                       Catherine D. Perry                 Nathaniel M. Gorton
                                       Matthew F. Kennelly                David C. Norton
        Case MDL No. 2920 Document 35 Filed 12/18/19 Page 3 of 3



IN RE: STOCKX CUSTOMER DATA
SECURITY BREACH LITIGATION                                   MDL No. 2920


                                   SCHEDULE A


                 Southern District of Florida

    CASEY v. STOCKX, LLC, C.A. No. 1:19!23285

                 Eastern District of Michigan

    I.C. v. STOCKX, LLC, ET AL., C.A. No. 2:19!12441

                 Eastern District of Pennsylvania

    MCBRIDE v. STOCKX, LLC, C.A. No. 2:19!03685
